EXHIBIT 10.1

NMI Holdings, Inc.
Severance Benefit Plan


I.
PURPOSE

NMI Holdings, Inc. (“NMI” or “the Company”) has established this Severance
Benefit Plan (the “Plan”) in order to ease the financial burden on eligible
terminated employees as a result of job loss or position elimination. The Plan
is designed to apply in situations where NMI terminates the employment of an
eligible employee due to:
1.
a reduction in the work force;

2.
elimination of his or her position;

3.
lack of work; or,

4.
any other reason approved in the sole discretion of the Company.

Provided they meet all requirements, as specified below, these employees may be
eligible to participate in the Severance Benefit Plan, the terms of which are
further described below. Benefits under this Plan are only available in the
event of an involuntary termination due to layoff or elimination of position,
and are not available for other involuntary terminations, unless approved by an
authorized officer of the Company. Employees who voluntarily terminate
employment or who retire or die are not eligible for severance benefits under
this Plan. Employees who are on a company-approved leave of absence at the time
of a Company initiated action that would eliminate his or her position, will be
considered for severance benefits under the Plan at the conclusion of the
approved leave. At such time, the employee must meet all of the necessary
prerequisites to return to active employment under the terms of the approved
leave and must also satisfy the eligibility requirements of the Plan in order to
be eligible to receive severance benefits.
The Plan is intended to constitute an “employee welfare benefit plan” as that
term is defined in Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). This document constitutes the summary plan
description and plan document with respect to the Plan. This Plan supersedes and
replaces any and all prior severance, workforce reduction or similar policies or
programs that may have been applicable to eligible employees of NMI,
This Plan is effective as of February 10, 2016, and it will remain in effect
unless it is amended or terminated sooner by the NMI, which the Company reserves
the right to do.
II.
ELIGIBILITY

Regular “full-time” or “part-time” employees (an “Employee”) may be eligible for
severance pay benefits under the Plan if the employee satisfies all of the
conditions set forth in this Plan. Temporary employees are not eligible for
severance pay benefits.
III.
CONDITIONS FOR SEVERANCE BENEFITS

Subject to the provisions set forth above, an Employee is eligible to begin
receiving severance benefits if he or she meets the following conditions:
1.
The Employee properly executes a Separation Agreement and Release of All Claims
(“Separation Agreement”) within the time period specified, and does not
thereafter revoke the Separation Agreement. The Separation Agreement must be
signed on


1

--------------------------------------------------------------------------------

EXHIBIT 10.1

or after the employee’s last day worked (the “Termination Date”). No benefits
will be paid until the Separation Agreement becomes effective according to its
terms (the “Effective Date”).
2.
The Employee remains an active employee of the Company until the ultimate date
established by the Employer as the Termination Date.    

3.
If requested by NMI, the Employee assists with the transition of his or her job
duties and responsibilities.

Severance benefits under this Plan are extra compensation to eligible Employees,
not compensation that the Company is required to pay outside of this Plan.
Therefore, the severance benefits will be provided as consideration for the
Employees execution of and compliance with the Separation Agreement and for the
Employee’s cooperation in NMI’s transition efforts.
IV.
BENEFITS

Eligible Employees who meet the conditions set forth in this Plan, and who have
signed the applicable Separation Agreement, will be provided the following,
according to their position and length of service:

2

--------------------------------------------------------------------------------

EXHIBIT 10.1

Severance Benefits
Employee Level
Benefits
Employee Level
Benefits
Managers and Individual Contributors
§    Within first year - 2 weeks’ base salary 
§    After first year - 2 weeks’ base salary and 1 month health coverage
contribution for each full year of service
(maximum of 4 months’ base salary & 4 months’ of health coverage)
S/VPs
§    Within first year - 2 months’ base salary and health coverage 
§    After first year - 2 months’ base salary and 2 months’ health coverage
contribution for each full year of service
(maximum of 8 months’ base salary & 8 months’ of health coverage)
Directors
§    Within first year - 1 month base salary and health coverage 
§    After first year – 1 months’ base salary and 1 months’ health coverage
contribution for each full year of service
(maximum of 6 months’ base salary & 6 months’ of health coverage)
EVPs, President & CEO (without employment agreement)
§    Within first year - 3 months’ base salary and health coverage 
§    After first year - 3 months’ base salary and 3 months’ health coverage
contribution for each full year of service
(maximum of 12 months’ base salary & 12 months’ of health coverage)



The Severance Pay will be paid out in one lump sum in accordance with the NMI’s
standard payroll policies and practices. All Severance Pay under the Plan shall
be subject to applicable federal, state, local, or other tax withholding.
Pursuant to the Benefits chart detailed above, NMI will continue to pay the
employer contribution towards the eligible employee’s applicable monthly COBRA
(Consolidated Omnibus Budget Reconciliation Act of 1985) premium (including the
employer portion for the eligible employee’s dependents) for the time period
specified above, according to the employee’s position and length of service,
provided the employee timely elects COBRA coverage.
V.
APPEALS PROCESS

A.
Initial Claims

If an employee believes that he/she was improperly excluded from participation
in the Plan; that Benefits under the Plan have been improperly denied; or that
the Benefits provided were incorrectly calculated, he/she has the right to
submit a written claim to NMI’s Director of

3

--------------------------------------------------------------------------------

EXHIBIT 10.1

Compensation & Benefits (the “Director”). In order to be considered timely, the
claim must be submitted within 30 days of the date on which the employee first
learns of the facts giving rise to the claim.
The claim must identify the relief requested, and include a statement of the
facts supporting the claim. The Director will, in his or her sole discretion,
grant or deny the claim. If the claim is denied, the Director will give written
notice to the employee, setting forth the reasons for denial, and/or requesting
additional material or information, as well as an explanation of the Plan’s
claim review procedures. The notice will be given to the employee within ninety
(90) days after receipt of the claim. However, the Director, in collaboration
with the Vice President, Human Resources, may, in his/her discretion, extend
this period for an additional ninety (90) days. Under these circumstances, the
Director will give written notice of any extension to the employee before the
expiration of the initial ninety (90) day period, and will set forth the
circumstances requiring the extension and the date by which the final decision
is expected to be issued. If written notice of a claim decision is not provided
to the employee within the period described (including any extension), then the
claim will be deemed denied at the expiration of such period, and the employee
may appeal the denial as described below.
B.
Appeals

An employee whose claim has been denied, in whole or in part, may request a
review of such denial by filing a written notice of appeal with the Vice
President, Human Resources (the “Vice President”) for the Company.
The appeal must be made within sixty (60) days after the date on which the
initial claim was denied or deemed denied. No action at law or equity may be
brought to recover Benefits under the Plan unless and until the employee
requests an internal administrative appeal during the sixty (60) day period and
the appeal is finally denied by the Vice President. In connection with an
appeal, the employee (or the employee’s authorized representative) may review
pertinent documents and submit evidence and written argument to the Vice
President. All information provided will be considered in deciding the questions
presented by the appeal. The Vice President will decide the questions presented
by the appeal, either with or without holding a meeting, and will issue a
written notice of decision to the employee setting forth the specific reasons
for the denial and any other information the Vice President deems appropriate.
The notice will be issued within sixty (60) days after receipt of the request
for review. However, this period may be extended for an additional sixty (60)
days if the Vice President determines, in his/her sole discretion, that
circumstances require an extension. Written notice of any extension will be
given to the employee before the expiration of the initial sixty (60) day
period, and will indicate the circumstances requiring the extension and the date
by which the final decision is expected to be issued. If notice of an appeal
decision is not provided to the employee within the period described (including
any extension), then the claim will be deemed denied at the expiration of the
period. Any decision of the Vice President shall be final and conclusive except
to the extent that the employee proves in a civil lawsuit that the decision of
the Vice President was an abuse of discretion.
No legal action may be commenced prior to the completion of the benefits claims
procedure described in this summary plan description. In addition no legal
action may be commenced after the later of (i) 180 days after receiving a
written response of the Plan Administrator to an appeal or (ii) 365 days after
the date the claimant was terminated.

4

--------------------------------------------------------------------------------

EXHIBIT 10.1

VI.
RIGHTS UNDER ERISA

Participants in the Plan are entitled to certain rights and protection under the
Employee Retirement Income Security Act of 1974 (ERISA). ERISA provides that all
Plan participants shall be entitled to:


•
Examine all documents governing the Plan, including collective bargaining
agreements and copies of all documents filed by the Plan with the U.S.
Department of Labor, without charge at the office of the VP of Human Resources.

•
Obtain copies of documents governing the operation of the Plan, including
collective bargaining agreements and an updated summary plan description, upon
written request to the Plan Administrator. A reasonable charge may be made for
the copies.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to operate the
Plan prudently and in the interest of you and other Plan participants and
beneficiaries.


No one, including your employer, may fire you or otherwise discriminate against
you in any way to prevent you from obtaining a benefit or exercising your ERISA
rights.


If your claim for a benefit is denied or ignored in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules. Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request a copy of Plan documents from the Plan and
do not receive them within 30 days, you may file suit in a federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of the reasons beyond the control of the
Plan Administrator.


If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a federal court. The court will
decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.


If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration (1-866-444-3272) or by
visiting www.dol.gov/ebsa.

5

--------------------------------------------------------------------------------

EXHIBIT 10.1

VII.
ADDITIONAL PLAN INFORMATION AND PLAN ADMINISTRATION

The Plan sponsor and employer is:
NMI Holdings, Inc.
2100 Powell Street, 12th Fl.
Emeryville, CA 94608
The Plan Administrator of the Plan is the Vice President of Human Resources of
National MI. The Plan Administrator is the named fiduciary of the Plan as
defined by the Employee Retirement Income Security Act of 1974 (ERISA). The Plan
Administrator may delegate its authority and responsibilities under the Plan to
one or more persons.
The Plan Administrator may be contacted at:
NMI Holdings, Inc.
2100 Powell Street, 12th Fl.
Emeryville, CA 94608
Tel: (510) 858-0360
The Plan Administrator has full discretion to administer and interpret the Plan
and to decide any and all matters arising under the Plan, including the right to
make findings of fact; to determine eligibility for participation, Benefits, and
other rights under the Plan; to determine whether any notice requirement or
other administrative procedure under the Plan has been adequately observed; to
determine the proper recipient(s) of any Plan Benefits; to remedy possible
ambiguities, inconsistencies, or omissions by general rule or particular
decision; and otherwise to interpret the Plan in accordance with its terms. The
Plan Administrator’s determination on any and all questions arising out of the
interpretation or administration of the Plan shall be final, conclusive and
binding on all parties.
The Plan’s agent for service of process is the Plan Administrator who may be
contacted at the address listed above.
The Company’s Employment Identification Number is: 45 4914248
The Plan Number is:
The Plan Year Ends: December 31
Plan Type: ERISA Welfare Plan
Source of Funding: National MI’s General Assets



6

--------------------------------------------------------------------------------

EXHIBIT 10.1

VIII.
Other Terms and Conditions

•
No Benefits will be payable under this Severance Plan unless an employee timely
signs and delivers a Separation Agreement to the Plan Administrator within the
designated time period and does not revoke the Separation Agreement as provided
by its terms.

•
Unless otherwise specified in the Separation Plan, all benefits of employment
terminate as of the employee’s Termination Date.

•
This Separation Plan does not constitute a contract of employment or impose on
NMI any obligation to retain employees. Nothing in this Separation Plan will be
deemed to modify or affect in any way any employee’s at-will status.

•
This document is the official plan document for the Separation Plan. In the
event of any conflict between this document and any other document, instrument,
or communication describing the policies or procedures with respect to benefits
for employees eligible to participate in the Separation Plan, the terms of this
document will control.

•
The Benefits under the Separation Plan are provided entirely from NMI’s general
assets. No portion of the Separation Plan is funded.

•
National MI reserves the right, at any time, by written direction, to terminate,
modify, or amend, in whole or in part, any and all of the provisions of the
Separation Plan.

•
In the event any provision of the Separation Plan is held to be in conflict with
or in violation of any federal, state or local statute, rule or decision, all
other provisions of the Separation Plan shall continue in full force and effect.

•
The Separation Plan shall be governed by ERISA and to the extent not preempted
thereby, the laws of the State of California.


7